Citation Nr: 0205468	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran rendered honorable service with the Philippine 
Army from November 1941 to April 1942, and from March 1945 to 
November 1945.  The appellant is the widowed spouse of the 
veteran.  This matter comes to the Board of Veterans' appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Manila Regional Office 
(RO) which denied entitlement to service connection for the 
cause of the veteran's death and denied the appellant's legal 
entitlement to accrued benefits.

In a decision dated April 2001, the Board denied the 
appellant's claim for entitlement to accrued benefits and 
remanded the issue of cause of death for further development.  
A letter was sent in August 2001 requesting the veteran's 
health care providers, as listed by the appellant, furnish 
the medical records pertaining to the medical care and 
treatment they rendered to the veteran.  No reply to the 
request for evidence was received by the RO.  This case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
August 1992 of a cerebrovascular accident (CVA).

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.312 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records; certifications of hospital summaries from Veterans 
Memorial Medical Center (VMMC) dated December 1977, June 
1978, November 1979, and August 1999; the veteran's death 
certificate; sworn affidavits of the appellant executed in 
March 2000 and January 2001.  

In her VA Form 21-4142 dated June 2001, the appellant 
indicated that the veteran was also treated by private 
physicians, one being deceased.  These physicians treated the 
veteran in 1942, 1971, and 1977.  In August 2001 the RO 
contacted the next of kin of the deceased physician and the 
other physician named in the appellant's statement to provide 
any treatment records relating to the veteran.  The appellant 
was also contacted and notified of this action and of her 
responsibility to ask the health care providers to send 
required evidence to support her claim.  No reply for the 
requests for medical evidence was received by the RO.  No 
additional pertinent evidence has been identified by the 
appellant.  Additionally, the record shows that the appellant 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for cause of death.  The discussions in the 
statement of the case and supplemental statement of the case 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would aid in substantiating the claim 
and, therefore, a remand is not necessary.  38 U.S.C.A. 
§ 5103A.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. 1110; 38 C.F.R. 3.303.  Also, entitlement to 
service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. 1310(b); 38 C.F.R. 3.312.  
A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. 3.312(c).

The death certificate shows that the veteran died at home in 
August 1992 of a CVA.  At the time of his death, service 
connection was not in effect for any disorders.

The appellant contends that the veteran's death was due to 
asthma, pulmonary tuberculosis, dysentery, and heart disease 
incurred after the veteran's discharge in 1946.  She also 
indicated that the disability the veteran incurred while on 
active duty was related to the sickness he suffered during 
his lifetime; that removal of his gall bladder in 1977 
affected his vital body functions and hypertension; and that 
cardiac arrest caused his death and was related to the 
sickness he contracted.  This contention is not supported by 
the medical evidence of record.  Neither the certification of 
the death certificate nor the medical records include an 
opinion that the veteran's death was linked in any way to 
service.

The Board has reviewed the medical records contained in the 
veteran's claims file and observes that his service medical 
records were negative for diagnosis of or treatment for 
cardiovascular disease during the veteran's military service.  
Report of Physical Examination prior to discharge showed all 
body systems were normal to include the cardiovascular 
system.  The veteran reported treatment for malaria from 
March 1942 to June 1942 in his processing affidavit completed 
in November 1945.  Service medical records show no evidence 
which would link the veteran's malaria to the disorder that 
was the cause of death.  VA records show that the veteran was 
hospitalized from November to December 1977 for chronic 
cholecystitis with cholecystolithiasis.  He was hospitalized 
from February to June 1978 for ascending cholangitis, 
choledocholithiasis, subhepatic abscess, pneumonitis, right 
base, and postoperative wound infection.  From October to 
November 1979 the veteran was hospitalized for pneumonia.  

In a statement dated March 2000, the appellant indicated that 
the veteran contracted malaria in 1942 and that after he was 
discharged in 1946 he had asthma, pulmonary tuberculosis 
minimal, lungs, dysentery, and heart disease.  In her notice 
of disagreement dated April 2000, the appellant indicated 
that the veteran did not file for disability benefits because 
he believed that the U.S. Government would grant his benefits 
without filing a claim due to his service.  In her 
substantive appeal dated June 2000 and a statement dated 
January 2001, the appellant indicated that the gall bladder 
which was removed in 1977 affected the veteran's vital body 
functions and hypertension causing his death.  

The statements of the appellant constitute the only evidence 
of record suggesting a nexus between the cause of the 
veteran's death and service.  The Board does not doubt the 
sincerity of the beliefs articulated by the appellant.  There 
is, however, simply no medical evidence to support the 
contention that the veteran's death was in any way is related 
to service.  The appellant is not a medical expert and is not 
competent to offer an opinion regarding any medical causation 
leading to the veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

